I concur. I desire, however, to refer to the case ofContinental Casualty Company v. Industrial Commission,63 Utah 59, 221 P. 852. The case involved a dispute between two insurance companies as to which of them should pay a compensation award entered by the Industrial Commission. The facts showed that one Sabey, while employed by Royal Coal Company, was injured on July 18, 1922. The insurance carrier for the employer at the time of this injury was the Aetna Life Insurance Company. While still employed by Royal Coal Company on December 4, 1922, the employee, Sabey, was again disabled. At the date of the December disability the employer's insurance carrier was the Continental Casualty Company. Upon the record made we concluded that the December disability was a recurrence of the July injury. The commission had ordered the Continental Casualty Company, the insurance carrier at the time of last disability, to pay the award. We reversed the holding that *Page 130 
the Commission exceeded its authority in so ordering, even though the same employer was primarily liable for both disabilities.
While this case is not directly in point, it does hold that in workmen's compensation cases, it is the insurance carrier at the time of the accidental injury which must pay the award even though said carrier did not carry the insurance at the time of the disability. This is partly analogous to our holding that the insurance carrier at the time of the last exposure must pay the award even though it is not the carrier at the time of the disability.